—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Demarest, J.), rendered October 16, 1995, convicting him of attempted robbery in the first degree and attempted robbery in the third degree, upon a jury verdict, and sentencing him to consecutive indeterminate terms of 5 to 15 years imprisonment and lVs to 4 years imprisonment, respectively.
Ordered that the judgment is affirmed.
*503The imposition of consecutive sentences was proper since the acts of attempting to rob the two complainants were separate and distinct, although they occurred within a single transaction (see, People v Truesdell, 70 NY2d 809, 811; People v White, 192 AD2d 736). Moreover, the sentences imposed were not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are unpreserved for appellate review and, in any event, without merit. O’Brien, J. P., Thompson, Sullivan and McGinity, JJ., concur.